Case 20-10752-abl Doc19 Entered 05/18/20 15:20:17 Page 1 of 10

E-FILED 05/18/2020

THOMAS E. CROWE PROFESSIONAL LAW CORP,
2830 S. Jones Blvd. #3

LAS VEGAS, NV 89146

(702) 794-0373

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re Case No. BK-S-20-10752-ABL

JIMENEZ ARMS, INC,
Debtor

AMENDMENT COVER SHEET

The following item have been amended in the above named bankruptcy proceedings (check all applicable boxes)

Voluntary Petition (specify reason for amendment)

Summary of Schedules

Schedule A— Real Property

Schedule B— Personal Property

Sehedule C - Property Claimed as Exempt

Schedule D, E, or F and/or Matrix, and/or List of Creditors or Equity Holders
Add/delete creditor(s), change amount or classification of debt

__ Add/change address of already listed creditor — No fee

Schedule G- Schedule of Executory Contract and Unexpired Leases
Schedule H- Codebtors

Schedule [- Current Income of Individual Debtor(s)

Schedule J- Current Expenditures of Individual Debtor(s)

Declaration Regarding Schedules

Statement of Financial Affairs and/or Declaration

Chapter 7 Individual Debtor’s Statement of Intention

Disclosure of Compensation of Attorney for Debtor

Statement of Current Monthly Income and Means ‘Test Calculations (Form 22A, 22B, or 22C)
Certification of Credit Counseling

Other:

Pedy dpe ty!

Amendment of debior(s) Social Security Number requires the filter to follow the instructions provided
by the Office of the U.S. Trustee, see link to the U.S. Trustee’s website on our website:

www.nyb.uscourts.gov

{s/PAUL JIMENEZ, SR.
PAUL JIMENEZ, SR
OWNER

 

 
Case 20-10752-abl Doc19 Entered 05/18/20 15:20:17 Page 2 of 10

TTR CuR RC Cn tuTa hekcor

Debtor name JIMENEZ ARMS, INC.

 

United States Bankruptey Court for the: DISTRICT OF NEVADA

 

Case number (ifknown) 20-410752-ABL

 

OO Check if this is an
amended fiting

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

 

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).

Income

1. Gross revenue from business

 

 

 

0 None.

Identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue

which may be a calendar year Check all that apply (before deductions and

exclusions}

From the beginning of the fiscal year to filing date: Mf Operating a business $86,635.34

From 1/01/2020 to Filing Date —
0 Other

Forprior year: Mi Operating a business $1,403,727.84

From 1/01/2019 to 12/31/2019 . ——
C1) Other -

For year before that: Mf Operating a business $2,215,478.58

From 1/01/2018 to 12/31/2018 rs
DO Other

 

2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

i None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

List Certain Transfers Made Before Filing for Bankruptcy

 

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers—including expense reimbursements-to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825, (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

0 None.
Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check ail that apply
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor

Case 20-10752-abl

JIMENEZ ARMS, INC.

Doc 19 Entered 05/18/20 15:20:17 Page 3 of 10

 

Case number (known) 20-10752-ABL

 

 

Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check all that apply
31. CARL WAYNE ORR 41/12/2018 $17,500.00 11 Secured debt
C/O PHENIX & CRUMP, PLLC 11/18/2019 oO Unsecured loan repayments
ATTN: J.R. "RUSTY" PHENIX 11/27/2019 C1 Suppliers of vendors
P.O. BOX 1005 12/3/2019 C Services
Henderson, TX 75654 12/6/2019 Z
FEES/SETTLEMENT
3.2. HARSCH INVESTMENTS PROPERTIES 12/2/2019 $12,858.60 [4] Secured debt
- NV, LLC 12/31/2019 O Unsecured loan repayments
Henderson, NV 89011 C1] Suppliers or vendors
C1 Services
MI other LEASE PAYMENTS
3.3. INTERNATIONAL DIE CASTING, INC 41/7/2019 $14,640.20 [1 Secured debt
(IDCl) 11/20/2019 OO Unsecured loan repayments
14733 S. AVALON BLVD. 12/17/2019

Gardena, CA 90248

Mi Suppliers or vendors
C1 Services
0 Other__

 

4, Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of ail property transferred to or for the benefit of the insider is less than $6,825. (This amount
may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. insiders include officers, directors, and anyone in contro! of e corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

QO None.

Insider's name and address
Relationship to debtor

4.1.

PAUL JIMENEZ, JR.
1410 CLIPPERTON AVE.
Henderson, NV 89074
EMPLOYEE

Dates

2018 YTD

Total amount of value

$46,620.00

Reasons for payment or transfer

WAGES

 

4.2.

4.3.

4.4.

4.5.

GILBERT JIMENEZ

776 VIENTO DEL MONTAGNA AVE.
Henderson, NV 890172

EMPLOYEE

JENNIS C. JIMENEZ
1410 CLIPERTON AVE.
Henderson, NV 88012
EMPLOYEE

MONIQUE M. JIMENEZ

776 VIENTO DEL MONTAGANA AVE.
Henderson, NV 89012

EMPLOYEE

GILBERT JIMENEZ

776 VIENTO DEL MONTAGNA AVE.
Henderson, NV 89012

ENIPLOYEE

2019 YTD

2018 YTD

2018 YTD

2018 YTD

$19,150.67

$33,900.00

$78,618.24

$27,392.00

WAGES

WAGES

WAGES

WAGES

 

Official Form 207

Software Capyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

page 2

Best Case Bankruptcy

 
Case 20-10752-abl Doc19 Entered 05/18/20 15:20:17 Page 4 of 10

 

 

Debtor JIMENEZ ARMS, INC. Case number (ifknown) 20-10752-ABL
Insider's name and address Dates Total amount of value Reasons for payment or transfer
Relationship to debtor
4.6. JENNIS C. JIMENEZ 2019 YTD $38,876.00 WAGES

43 DESERT SUNFLOWERR CIRCLE
Henderson, NV 89002
EMPLOYEE

 

4.7. MONIQUE M. JIMENEZ 2019 YTD $68,403.73 WAGES
776 VIENTO DEL MONTAGANA AVE.
Henderson, NV 89012
EMPLOYEE

 

4.8. PAUL JIMENEZ, JR. 2019 YTD $42,097.50 WAGES
43 DESERT SUNFLOWER CIR.
Henderson, NV 89002

 

EMPLOYEE
4.9. PAUL JIMENEZ, SR. 1/2019-7/22/2 $23,700.00
43 DESERT SUNFLOWER CIRCLE 019
Henderson, NV 89002
OWNER

 

5. Repossessions, foreclosures, and returns ,
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in tine 6.

i None

Creditor's name and address Describe of the Property Date Value of property

6. Setoffs
List any creditor, including a bank or financiai institution, that within 90 days before filing this case set off or otherwise took anything fram an acccunt
of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

I None

Creditor’s name and address Description of the action creditor took Date action was Amount
taken

 

Legal Actions or Assignments

 

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
in any capacity—within 1 year before filing this case.

C1 None.
Case title Nature of case Court or agency's name and Status of case
Case number address
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3

Software Copyright {c} 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 20-10752-abl Doc19 Entered 05/18/20 15:20:17 Page 5 of 10

 

 

Debtor JIMENEZ ARMS, ING. Case number (itknown) 20-10752-ABL
Case title Nature of case Court or agency's name and Status of case
Case number address

7.1. CARL WAYNE ORR, Criminal 4 JUDICIAL DISTIRCT OF Co Pending

INDIVIDUALLY AND AS RUSK COUNTY, TX C1 On appeal
EXECUTOR OF THE ESTATE 115 N. MAIN, STE. 104 M@ Concluded
OF MELINA ANN ORR, BILLY Henderson, TX 75652
RAY SOAPE, AND LINDA
JEAN SOAPE
Vv.
JIMENEZ ARMS, INC., A
NEVADA CORPORATION,

SHINNING STAR
INVESTMENTS, LLC, JANICE
K. JENNINGS, PAUL JUAN
JIMENEZ, KIMBERLY K.
JENNINGS NEVADA TRUST,
BRADLEY A. JENNINGS
NEVADA TRUST, BRADLEY
ALLAN JENNINGS,
KIMBERLY KAY JENNINGS,
GARY B. GENSKE AND JOHN
GRAVES DBA GRAVES GUNS
2015-388

7.2. ALVINO CRAWFORD AND WRONGFUL CIRCUIT COURT OF M Pending
BEVERLY CRAWFORD, DEATH JACKSON COUNTY,
INDIVIDUALLY, AND AS THE MISSOUR
PARENTS OF DECEDENT 415 E. 12 ST.
ALVINO DWIGHT CRAWFORD Kansas City, MO 64106
V.
JIMENEZ ARMS, INC., A
NEVADA CORPORATION;
GREEN TIP ARMS LLC, A
MISSOURI COMPANY;
GREEN TIP ARMS, LLC, AN
ARIZONA COMPANY;
CHRISTOPHER BENDET, AN
INDIVIDUAL; AND JAMES
SAMUELS, AN INDIVIDUAL
1916CV17245

 

C1 On appeal!
CO Concluded

 

7.3. CITY OF KANSAS CITY V. TORT CIRCUIT COURT OF M Pending
JIMENEZ ARMS, INC. ET AL JACKSON COUNTY
2016-CV00829 MISSOURI

415 EAST 12TH STREET
Kansas City, MO 64106

CT On appeal
CO Concluded

 

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

None

Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

Hi None
Recipient's name and address Description of the gifts or contributions Dates given Value
Officiat Form 207 Statement of Financial Affairs for Non-Individuats Filing for Bankruptcy page 4

Software Copyright (c) 1996-2020 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 20-10752-abl Doc19 Entered 05/18/20 15:20:17 Page 6 of 10

Debtor JIMENEZ ARMS, INC, Case number (fknown) 20-10752-ABL

 

Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.
Mf None

Description of the property lost and Amount of payments received for the loss Dates of loss Value of property
how the loss occurred : lost
if You have received payments to cover the loss, for
example, from insurance, government compensation, or
tort liability, list the total received.

List unpaid claims on Cfficial Form 106A/B (Schedule
A/B: Assets — Real and Personal Property).

Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing

of this case to another person or entity, including attorneys, that the debter consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

C1] None.
Who was paid or who received If not money, describe any property transferred Dates Total amount or
the transfer? value
Address
11.14. THOMAS E. CROWE
PROFESSIONAL LAW
CORPORA
2830 S. JONES BLVD, SUITE
3 FEBRUARY
Las Vegas, NV 89146 Attorney Fees 7, 2020 $3,700.00

 

Email or website address
tcrowe@thomascrowelaw.com

 

Who made the payment, if not debtor?

 

12. Self-settled trusts of which the debtor is a beneficiary

List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.
Bo not include transfers already listed on this statement,

EE None,

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other properly by sale, trade, or any other means made by the debtor or a persen acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Hi None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value

Previous Locations

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 
Case 20-10752-abl Doc19 Entered 05/18/20 15:20:17 Page 7 of 10

Debtor JIMENEZ ARMS, INC. Case number (ifknown) 20-10752-ABL

 

 

C1 Does not apply

Address Dates of occupancy
From-To
14.1. 7390 EASTGAGE ROAD SUITE 150 §/2014-7/2019

Henderson, NV 89011

 

Health Care Bankruptcies

15, Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?

M No. Go to Part 9.
O Yes. Fill in the information below.

Facility name and address Nature of the business operation, including type of services Hf debtor provides meals
the debtor provides and housing, number of
patients in debtor’s care

Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

HM No.
FE) sYes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401{k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

No. Go to Part 10,
C1 Yes. Does the debtor serve as plan administrator?

iaameue Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
moved, or transferred?
Include checking, savings, money market, or other financial accounts: certificates of deposit: and shares in banks, credit unions, brakerage houses,
cooperatives, associations, and other financial institutions.

Mi None
Financial Institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, sold, before closing or
moved, or transfer
transferred

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
case.

Hi None

Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not Include facilities that are in a part of a building in
which the debtor does business.

Official Form 207 Statement of Financial Affalrs for Non-Individuals Filing for Bankruptcy page 6

Software Copyright {c) 1995-2020 Bast Case, LLC - www.bestcase,com . Best Case Bankruptcy

 
Case 20-10752-abl Doc19 Entered 05/18/20 15:20:17 Page 8 of 10

 

 

Debtor JIMENEZ ARMS, INC. Case number (ittnown) 20-10752-ABL
Hi None
Facility name and address Names of anyone with Description of the contents Do you still
access to it have it?

tumke Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another

List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
not list leased or rented property.

@ None

wusrre Details About Environment Information
For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmenta! regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or 4
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22, Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M No.

O Yes. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

M No.

LC] Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24. Has the debtor notified any governmental unit of any release of hazardous material?

H No.

O Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

GEE Details About the Debtor's Business or Connections to Any Business

25, Other businesses In which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

Mf None
Business name address Describe the nature of the business Employer identification number
Do not include Social Security number or (TIN.
Dates business existed
Official Form 207 Statement of Financlal Affairs for Non-Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1995-2020 Best Case, LLC - www. besicase.com Best Case Bankruptcy

 
Case 20-10752-abl Doc19 Entered 05/18/20 15:20:17 Page 9 of 10

Debtor JIMENEZ ARMS, INC. Case number (if inown) 20-10752-ABL

 

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

CO None
Naime and address Date of service
From-To
26a.1. GENSKE MULDER CO 2006-2020

3187 RED HILL AVE, #110
Capistrano Beach, CA 92624

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

Hi None

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

@ None

Name and address If any books of account and records are
unavailable, explain why

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case,

WM None
Name and address

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

HM No

O Yes. Give the details about the two most recent Inventories.
Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
inventory or other basis) of each inventory

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling sharehoiders, or other people
in control of the debtor at the time of the filing of this case.

Name Address Position and nature of any % of interest, if
interest any
PAUL JIMENEZ, SR. 43 DESERT SUNFLOWER CIRCLE PRESIDENT/OWNER 100%

Henderson, NV 89002

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

HM No
O Yes. Identify below.

30, Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
loans, credits on loans, stock redemptions, and options exercised?
MH No
Cs Yas. Identify below,

Official Form 207 Statement of Financial Affairs for Non4Indlviduals Filing for Bankruptcy page 8

Software Copyright (c) 1896-2020 Bast Case, LLG - www. bestcase,com Best Gase Bankruptcy

 
Case 20-10752-abl Doc19 Entered 05/18/20 15:20:17 Page 10 of 10

 

 

Debtor JIMENEZ ARMS, INC. Case number frknown) 20-10752-ABL
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

M No
Cl Yes. Identify below.

Name of the parent corporation Employer Identification number of the parent

corporation
32, Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

HZ No
C1 sYes. Identify below.

Name of the pension fund Employer Identification number of the parent

corporation

ikem Signature and Declaration

WARNING -- Bankruptcy fraud is a serious crime. Making 4 false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both,
18 U.S.C, §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on May 18, 2020

 

tsi PAUL JIMENEZ, SR. PAUL JIMENEZ, SR.
Signature of individual signing on behalf of the debtor Printed name

Position or relationship to debtor President

 

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
MNo

Cl] Yes

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

Software Copyright (c} 1996-2020 Best Case, LLC - www bestcase, com Best Case Bankruptcy

 
